DETAILED ACTION
Summary
Claims 1, 5-12, and 16-22 are pending in the application. Claim 20 is rejected under 35 USC 112(b). Claims 16-20 and 22 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 16, and 17 objected to because of the following informalities:
Claim 1 recites “the known 
Claim 1 recites “the known position of the group” in line 32. It should recite “the known positions of the group”.
Claim 8 recites “for each the fiducial point pair” in line 4. It should recite “for each fiducial point pair”.
Claim 16 recites “the discrepancy” in lines 8-9. It should recite “a discrepancy”.
Claim 16 recites “the known position and perceived locations if each of the plurality of sensor coils” in lines 11-12. It should recite “the known position of each of the respective sensor coils and the perceived location of each of the respective sensor coils”.
Claim 17 recites “gradients of deformation acts as a spline smoother” in line 4. It should recite “gradients of deformation act as a spline smoother”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the transform is calculated using one or more of the following: thin plate splines”. It is not clear if the “thin plate splines” encompasses the “thin plate spline” of claim 16, or if this is setting forth new thin plate splines. Clarification is required. For the purposes of examination, the former definition will be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. in view of Olson et al. (U.S PGPub 2008/0221425 A1).
Regarding Claim 16, Govari teaches a computer program for correcting magnetic distortion in a magnetic field for localization of a medical device within a patient, the computer program embodied on a non-transitory computer readable medium [0070] and comprising: 
calculating a perceived location of each of a plurality of sensor coils (Fig, 2, AM-DM) [0078]  in a sensor array based upon a received signal at each of the plurality of sensor coils indicative of the magnetic field proximate the respective sensor coil [0073]; 
determining a positional error of each of the plurality of sensor coils (Fig. 2, arrow between AA-DA and AM-DM) indicative of a magnetic distortion in the magnetic field at each of the respective sensor coils [0073], based on the discrepancy between a known position of each of the respective sensor coils (Fig, 2, AA-DA) and the perceived location of each of the respective sensor coils (Fig, 2, AM-DM) [0076]; 
computing a transform, based on the discrepancy between the known position and perceived location of each of the plurality of sensor coils [0079]; 
calculating a perceived location of the medical device (Fig. 2, PM) based upon a received signal at the medical device indicative of the magnetic field proximate the medical device [0069]+[0073]; and 
determining an actual location of the medical device by entering the perceived location of the medical device into the computed transform [0079].

Govari fails to explicitly teach wherein the transform is calculated using a thin plate spline.
Olson teaches a method of for medical registration (Abstract). This system recognized that thin plate spline transforms is a well know method for smooth mapping between the image data points [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to substitute the interpolation method of Govari with thin plate spline smoothing (another interpolation method), as taught by Olson, as the substitution for one known interpolation algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using thin plate spline smoothing are reasonably predictable.
Regarding Claim 17, Govari teaches the invention substantially as claimed. Govari further teaches determining gradients of deformation in the magnetic field by grouping the perceived locations of the plurality of sensor coils (Fig. 2, the arrows between AA-EA and AM-EM have both magnitude and direction, so they can be considered a vector field (gradient)) [0078].
While Govari uses the gradient of deformation to perform the transform, Govari fails to explicitly teach wherein the determined gradient of deformation acts as a spline smoother in the computed transform.
Olson teaches a method of for medical registration (Abstract). This system recognized that thin plate spline transforms is a well know method for smooth mapping between the image data points [0060].

Regarding Claim 18, Govari teaches the invention substantially as claimed. Govari further teaches wherein the transform is based upon a perceived location of each of the plurality of sensor coils at a first time, T0, [0072] and each of the plurality of sensor coils respective known position [0072] (Fig. 2, AA-EA)[0078].
Regarding Claim 19, the Govari teaches the invention substantially as claimed. Govari further teaches calculating a perceived location of each of a plurality of sensor coils at a second time, T1, based upon a received signal at the sensor coil indicative of a magnetic field at time T1 [0073]; 
computing a second transform to convert the perceived locations of each of the plurality of sensor coils at the time T1 [0073] to the plurality of sensors coils perceived location at T0 [0072]; 
calculating a perceived location of the medical device at the time T1, based upon a received signal at the medical device indicative of the magnetic field at time T1 [0073]; and 
determining the actual location of the medical device at time T1 by entering the perceived location of the medical device at time T1 through the second computed transform [0073].
One of ordinary skill would recognize that, as Govari repeats the correction procedure every time the medical instrument moves ([0075]), the system would recalculate a transform and correct the medical instrument location at a time T1.
Regarding Claim 20, the Govari teaches the invention substantially as claimed. Govari fails to explicitly teach wherein the transform is calculated using one of the following algorithms: thin plate splines.
Olson teaches a method of for medical registration (Abstract). This system recognized that thin plate spline transforms is a well know method for smooth mapping between the image data points [0060].

Regarding Claim 22, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach the transform allows for local warping by applying the following mapping                         
                            f
                            :
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                        
                     such that for each fiducial point pairs                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            ≡
                            (
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                    , the error define as:                         
                            
                                
                                    e
                                
                                
                                    i
                                
                            
                            ≡
                            
                                
                                    f
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is driven to zero for each fiducial point, where (xi,yi) is the Cartesian coordinates of a particular fiducial point pair, and the subscript i identifies the particular fiducial point pair.
Olson teaches a system for three-dimensional registration (Abstract). This system determines a mapping of a location in a catheter coordinate system to a location in an images coordinate system (                        
                            f
                            :
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                        
                    ) [0011] [0031]. This system determines the mapping between the fiducial point pairs so that the error is driven to zero for each fiducial point [0011]+[0015]+[0056].
It would have been obvious to one of ordinary skill in the art to substitute the transform of Govari so to the transform minimizing the error between fiducial points, as taught by Olson, as the substitution for one known three dimensional to three-dimensional mapping algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using mapping algorithm are reasonably predictable. Furthermore, this transform contains the beneficial property of local deformable registration, which allows for inhomogeneities to be better compensated for in the navigation field, as recognized by Olson [0022].

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant alleges that claim 16 was . 

Allowable Subject Matter
Claims 1, 5-12 are allowed.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims are allowable for substantially the same reasons as set forth on pages 10-11 of the Non-Final Rejection mailed 11/10/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793